         Case 1:17-cv-02590-TSC Document 208 Filed 09/13/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 HOPI TRIBE, et al.,                             )
                                                 )
       Plaintiffs,                               )
                                                 )
 v.                                              )         Case No. 1:17-cv-02590 (TSC)
                                                 )
 JOSEPH R. BIDEN, in his official capacity       )
 as President of the United States, et al.,      )
                                                 )
      Defendants.                                )
                                                 )
                                                 )
 UTAH DINÉ BIKÉYAH, et al.,                      )
                                                 )
       Plaintiffs,                               )
                                                 )
 v.                                              )         Case No. 1:17-cv-02605 (TSC)
                                                 )
 JOSEPH R. BIDEN, in his official capacity       )
 as President of the United States, et al.,      )
                                                 )
     Defendants.                                 )
 ___________________________________             )
                                                 )
                                                 )
 NATURAL RESOURCES DEFENSE                       )
 COUNCIL, et al.,                                )
                                                 )
       Plaintiffs,                               )
                                                 )         Case No. 1:17-cv-02606 (TSC)
 v.                                              )
                                                 )
 JOSEPH R. BIDEN, in his official capacity       )
 as President of the United States, et al.,      )
                                                 )          CONSOLIDATED CASES
      Defendants.                                )
                                                 )

                                   JOINT STATUS REPORT

        Pursuant to the Court’s July 1, 2021 minute order, the parties hereby submit this joint

status report.

                                                 1
           Case 1:17-cv-02590-TSC Document 208 Filed 09/13/21 Page 2 of 7




          The Court has ordered the parties to file joint status reports every thirty days addressing

how this case should proceed in light of Executive Order 13990, entitled “Protecting Public

Health and the Environment and Restoring Science to Tackle the Climate Crisis,” 86 Fed. Reg.

7,037 (Jan. 20, 2021) (hereinafter “E.O. 13990”). See ECF No. 201. E.O. 13990 instructed the

Secretary of the Interior (“Secretary”) to, in consultation with the Attorney General, the

Secretaries of Agriculture and Commerce, the Chair of the Council on Environmental Quality,

and Tribal governments, conduct a review of “the monument boundaries and conditions that

were established by Proclamation 9681 . . . to determine whether restoration of the monument

boundaries and conditions that existed as of January 20, 2017 would be appropriate.” E.O.

13990, § 3(a). Section 3(b) of E.O. 13990 further instructed the Secretary to submit, within

sixty days, a report to the President summarizing the findings of the review—and making

recommendations for “such Presidential actions or other actions consistent with law as the

Secretary may consider appropriate to carry out the policy” set forth in the executive order. Id.

§ 3(b).

          As reported by the parties in previous status reports, on June 2, 2021 the Department of

the Interior submitted the report required under E.O. 13990 to the President. ECF Nos. 202,

203, & 207. The report remains under review. No further action has occurred at this time. The

parties believe that the Court should continue the stay to allow the President to consider the

findings and recommendations in the report.

          Respectfully submitted this 13th day of September, 2021,


 TODD KIM
 Assistant Attorney General

   /s/ Romney S. Philpott
 Romney S. Philpott                                     Judith E. Coleman

                                                    2
       Case 1:17-cv-02590-TSC Document 208 Filed 09/13/21 Page 3 of 7




U.S. Department of Justice                       U.S. Department of Justice
Environment and Natural Resources Division       Environment and Natural Resources Division
Natural Resources Section                        Natural Resources Section
999 18th St., #370                               P.O. Box 7611
Denver, CO 80202                                 Benjamin Franklin Station
Phone: 303-844-1810                              Washington, D.C. 20044
Fax: 303-844-1350                                Phone: 202-514-3553
E-mail: Romney.Philpott@usdoj.gov                E-mail: Judith.Coleman@usdoj.gov

Attorneys for Federal Defendants


/s/ Matthew Lee Campbell (with consent)          /s/ Paul Spruhan (with consent)
Matthew Lee Campbell                             Paul Spruhan, Asst. Attorney General
NATIVE AMERICAN RIGHTS FUND                      Jason Searle, Attorney
1506 Broadway                                    Litigation and Employment Unit
Boulder, CO 80302                                NAVAJO NATION DEPARTMENT OF
Phone: (303) 447-8760                            JUSTICE
Fax: (303) 443-7776                              Post Office Box 2010
Email: mcampbell@narf.org                        Window Rock, Arizona (Navajo Nation)
                                                 86515
Attorney for the Hopi Tribe, Ute Mountain        Phone: (928) 871-6210
Ute Tribe and Pueblo of Zuni                     Fax: (928) 871-6177
                                                 Email: pspruhan@nndoj.org
                                                         jasearle@nndoj.org

                                                 Attorneys for the Navajo Nation


/s/ Rollie Wilson (with consent)
Rollie Wilson
PATTERSON EARNHART REAL BIRD &                   Jeffrey S. Rasmussen, pro hac vice
WILSON LLP                                       PATTERSON EARNHART REAL BIRD &
601 Pennsylvania Ave., NW                        WILSON LLP
South Building, Suite 900                        1900 Plaza Drive
Washington, D.C. 20004                           Louisville, CO 80027
Phone: (202) 434-8093                            Phone: (303) 926-5292
Fax: (202) 639-8238                              Fax: (303) 926-5293
Email: rwilson@nativelawgroup.com                Email: jrasmussen@nativelawgroup.com

Attorneys for the Ute Indian Tribe




                                             3
       Case 1:17-cv-02590-TSC Document 208 Filed 09/13/21 Page 4 of 7




                                                    (signatures continued on the next page)


/s/ David Mielke (with consent)                     Lloyd Miller
David Mielke                                        SONOSKY, CHAMBERS, SACHSE,
SONOSKY, CHAMBERS, SACHSE,                          MILLER & MONKMAN LLP
MILLER, MIELKE & BROWNELL LLP                       725 East Fireweed Lane
500 Marquette Avenue, NW                            Suite 420
Suite 660                                           Anchorage, AK 99503
Albuquerque, NM 87102                               Phone: (907) 258-6377
Phone: (505) 247-0147                               Fax: (907) 272-8332
Fax: (505) 843-6912                                 Email: lloyd@sonosky.net
Email: dmielke@abqsonosky.com

Attorneys for the Zuni Tribe


/s/ Adam Kushner (with consent)                     Sundeep Iyer
Adam Kushner                                        Hogan Lovells US LLP
Hogan Lovells US LLP                                390 Madison Avenue
555 Thirteenth Street NW                            New York, NY 10017
Washington, D.C. 20004                              Phone: 212-918-3000
Phone: 202-637-5600                                 Fax: 212-918-3100
Fax: 202-637-5910                                   Email: sundeep.iyer@hoganlovells.com
E-mail: adam.kushner@hoganlovells.com

 Attorneys for Plaintiffs Utah Diné Bikéyah,
Friends of Cedar Mesa, Archaeology
Southwest, Conservation Lands Foundation,
Inc., Patagonia Works, The Access Fund, the         /s/ Heidi McIntosh (with consent)
National Trust for Historic Preservation, and       Heidi McIntosh
the Society of Vertebrate Paleontology              Earthjustice
                                                    633 17th Street, Suite 1600
                                                    Denver, CO 80202
/s/ Stephen H. M. Bloch (with consent)              Tel.: (303) 623-9466
Stephen H.M. Bloch                                  E-mail: hmcintosh@earthjustice.org
Southern Utah Wilderness Alliance
425 East 100 South                                  Counsel for National Parks Conservation
Salt Lake City, UT 84111                            Association, The Wilderness Society,
Tel.: (801) 486-3161                                Defenders of Wildlife, Grand Canyon Trust,
E-mail: steve@suwa.org                              Great Old Broads for Wilderness, Western
                                                    Watersheds Project, WildEarth Guardians,
Counsel for Southern Utah Wilderness                Sierra Club, and Center for Biological
Alliance                                            Diversity



                                                4
        Case 1:17-cv-02590-TSC Document 208 Filed 09/13/21 Page 5 of 7




                                                (signatures continued on the next page)
/s/ Katherine Desormeau (with consent)
Katherine Desormeau
Natural Resources Defense Council
111 Sutter Street, 21st Floor
San Francisco, CA 94104
Tel.: (415) 875-6158
E-mail: kdesormeau@nrdc.org
Counsel for Natural Resources Defense
Council


/s/ Anthony L. Rampton (with consent)           Tyler R. Green
Anthony L. Rampton                              CONSOVOY MCCARTHY PLLC
UTAH ATTORNEY GENERAL'S OFFICE                  222 S. Main Street
5110 State Office Building                      5th Floor
Salt Lake City, UT 84114                        Salt Lake City, UT 84101
(801) 537-9819                                  703-243-9423
Email: arampton@agutah.gov                      Email: tyler@consovoymccarthy.com
Megan Evelyn Garrett
Richard Ellison Mansfield
MITCHELL BARLOW & MANSFIELD,
P.C.
9 Exchange Place, Suite 600
Salt Lake City, UT 84111
316-308-0632
Email: mgarrett@mbmlawyers.com

Attorneys for the State of Utah


/s/ Jeffrey W. McCoy (with consent)
JEFFREY W. McCOY (Colo. Bar No. 43562)          TODD F. GAZIANO
(admitted pro hac vice)                         Tex. Bar No. 07742200
jmccoy@pacificlegal.org                         tgaziano@pacificlegal.org
OLIVER J. DUNFORD (Ohio Bar No.73933)           Pacific Legal Foundation
odunford@pacificlegal.org                       3100 Clarendon Blvd., Suite 610
Pacific Legal Foundation                        Arlington, Virginia 22201
930 G Street                                    Telephone: (202) 888-6881
Sacramento, California 95814
Telephone: (916) 419-7111

Attorneys for Defendants-Intervenors
Brian Sulser, Big Game Forever, Sportsmen
for Fish & Wildlife, Utah Bowmen’s

                                            5
       Case 1:17-cv-02590-TSC Document 208 Filed 09/13/21 Page 6 of 7




Association, Utah Wild Sheep Foundation,
Michael Noel, and Sandy and Gail Johnson       (signatures continued on the next page)


/s/ William G. Myers III (with consent)
William G. Myers III
DC Bar No. 408573
HOLLAND & HART LLP
P.O. Box 2527
Boise, Idaho 83701-2527
Telephone: (208) 342-5000
E-mail: wmyers@hollandhart.com

Victoria A. Marquis
Montana Bar No. 13226
(admitted pro hac vice)
HOLLAND & HART LLP
P.O. Box 639
Billings, Montana 59103
Telephone: (406) 252-2166
E-mail: vamarquis@hollandhart.com

Attorneys for Defendant-Intervenors
American Farm Bureau Federation and Utah
Farm Bureau Federation




                                           6
        Case 1:17-cv-02590-TSC Document 208 Filed 09/13/21 Page 7 of 7




                                 CERTIFICATE OF SERVICE


        I hereby certify that on September 13, 2021, I electronically filed the foregoing

document and its attachment with the Clerk of the Court using the CM/ECF system, which

will send notification of the filing to all parties.



                                                       /s/ Romney S. Philpott
                                                       Romney S. Philpott




                                                   7
